JdWeOhM VlftlL                                   f M1HE




                 ?RO SB fYlPTtolJ- IfcflllfiTlKfi /_» ID Clip IM
                 aa&lUBL W nmi\) df ~tt£ PmrinKl ptf



Tb ite h&i&able Cjrmcvd» cam aw£A& # itm%
          toEb too the. fWaivniP^ii^^Mite Atas-srta) and
\\mm& am*, m tESPEcmiii!) m& im vtowjeite ODuer to 6mt
(jM to pile Am m&inal to) ovid c^f Tfe iCTifou roe. OBaoam few*)
M m^litecr iMeK^f vj^LiLn 3tou*-[& -wte. &ucr toe mL£>uM\^<


         i "lit APtojftMri ftrmioteK rbues Tm> KsfSumr lb ?uuza> i&&


          3.1fc wdb mie) Utafc^b atari &oc& dfe'(%» -^d T£auE>r

tHffisam & Qmisel mid iw«cd •» we ftltos Per™ foe. bfflmflMKA
fe^°COURT OFRECEIVED  IN
              CRIMINAL APPEALS
                                                                    "LED IN
                                                           COURT OF CRIMINAL APPFA
            JAN 05 2015                                            JAN12-2W5
                          .                                    Abel Acosta, Clerk
         Abel Acosta, Clerk
WHER£TOR£,PREMISES &OM&IOERED* TO AtfBiAtfrt ferWER
toPEOfULO) "RE^uem TMPFT ~ttte UcUI&te fiOUfcr &£AtfT LBME 15 8LE %M
DKfiniOAL. fidM ClW Cf Kfe i>ETTmU ft*. DMFRQvlW^ "E^Eu usritt THE (MJ.




                                                 JaWH GDyrteO Hflii ^3
                                                 Jftms i/, ftiEEQ ucr



                         CEPOintPfTE. DP SaMCL
  TfiE fcimr/PETrmnEe. te& tofeiM «iwe fw& tafia Cow Df ife
   mm vfe beqi flite& m Us, kvwl t& it Dftearm ttiwu^ asnacr frTwzo&!)
  Wta& Qaiixrl^ toftuc Ctouue.^ fijM&£ Bun/tea, Ed R^p^dt fcu)&., lift
  fta^toifl^TBAS 15^ fm /nfiHEb \ir u,s, iml-id-we, office &^-nv-xe
  Ptctournw& ArmeiESi b,to nuo5> AisnM.ix ^iildk the #»> m of



                                             JiiEDuoMO ViftlL